This is an appeal by J. M. Stevens from a judgment in favor of respondent and against Sarret  Stevens, a copartnership. It appears from the record that, during the years 1919 and 1920, certain goods, wares and merchandise, consisting of lumber, fence posts, barbed wire, nails, corrugated iron, paint, coal, etc., were sold and delivered by respondent to the firm of Sarret  Stevens, a copartnership engaged in the business of raising and selling sheep. The purchases were made by Sarret in the name of the copartnership. It does not appear that appellant Stevens was informed that the purchases had been made until some time thereafter when respondent presented him with a statement and requested payment. Appellant refused to pay for the merchandise so purchased, and respondent thereupon instituted this action to recover the purchase price thereof together with legal interest to the date of judgment.
In the complaint, it is alleged that appellant and Sarret were "engaged in business as a copartnership" and were "doing business as such copartnership under the firm name and style of Sarret  Stevens, the said copartnership being composed of the said Jules Sarret and J. M. Stevens." Sarret defaulted. Appellant answered denying the material allegations of the complaint, but admitting that the defendants were "engaged in one business venture as a copartnership in the running, raising and selling of sheep, and that such copartnership, for that purpose, was conducted under the name and style of Sarret  Stevens. . . ." The cause was tried to the court and a jury. At the close of plaintiff's evidence, appellant moved for a nonsuit, which was denied. No evidence was offered on the part of appellant, and a motion was made by him for a directed verdict, which motion was also denied. The jury returned a verdict for plaintiff, upon which the court entered judgment, from which this appeal is taken.
The evidence showed that Sarret went to respondent's place of business at Blackfoot and told its local manager that he wanted to purchase some materials for Sarret  *Page 281 
Stevens, that they were in partnership in the sheep business, and that they needed the materials for building sheds, fences, etc., on a ranch operated by the partnership. Respondent thereupon sold and delivered the materials for the payment for which this action was instituted. At the time the first purchase was made, Sarret also stated to respondent's local manager, according to the testimony, that he had talked with appellant about paying for the materials.
Appellant insists that the fact of partnership could not be proved by testimony of conversation with Sarret, in appellant's absence. Appellant is correct in his contention (20 Rawle C. L. 923, sec. 137; Shaw v. Jones,Newton  Co., 133 Ga. 446, 66 S.E. 240; Smith v. Ferrario, 113 Ga. 872,39 S.E. 428), but it. has no application here inasmuch as appellant admitted in his answer that he and Sarret were partners in the sheep business. The conversations with Sarrett purported to relate only to this sheep business, and did not include any wider scope than that embraced in the admissions in the answer. Were it not for the admission of the partnership in the answer, the testimony of conversations with Sarret in the absence of appellant, as to the existence of the partnership would have been inadmissible. The fact of the partnership being admitted, however, the statements of Sarret that he wanted the merchandise for use by the partnership in its sheep business were admissible. (Franklin v. Hoadley, 126 A.D. 687,111 N. Y. Supp. 300; 20 Rawle C. L. 848, sec. 53.)
Another point raised by appellant is that, since the partnership was limited to the sheep business, Sarret could not bind him by any contract not relating to that particular business, and that respondent was deemed to have knowledge of the limited nature of the partnership and the fact that its operations were restricted to the single business of raising and selling sheep. It is fundamental that when one deals with a member of a partnership in a matter not within the scope of the business conducted by the partnership, he will be held to have dealt with such partner purely in his capacity as a private individual, even though the *Page 282 
partner deals under the firm name. (Livingston v. Roosevelt, 4 Johns. (N. Y.) 251, 4 Am. Dec. 273; Standard Wagon Co. v. Few  Co.,119 Ga. 293, 46 S.E. 109.) It is important, therefore, to determine whether the subject matter of the contract of sale related to the business of raising, buying and selling sheep, the nature of the partnership admitted by appellant, i. e., whether the contract was within the scope of the business being conducted by the partnership. Whether the materials purchased were such as are ordinarily used in the sheep business was, under the pleadings in this case, a question of fact for the jury. (Hoffmaster Sons Co. v. Hodges, 154 Mich. 641, 118 N.W. 484.)
Appellant contends that it was for the jury to determine whether the materials furnished were such as are ordinarily used in the sheep business, and that it was not proper to permit a witness to state that such materials are ordinarily used in such business. The witness who testified in this connection said that he had, for the past fifteen years, sold merchandise to people engaged in the business of raising and selling sheep, and was familiar with the nature and character of the articles purchased by such people for use in their business. The burden was on respondent to prove that the purchases made by Sarrett were made within the scope and course of the particular business which appellant admitted was conducted by the partnership, and to do this, we see no reason why it was not proper to prove that sheepmen generally purchase and use such materials in carrying on their business. But appellant insists that the question was so simple that it could have been determined by the jury without the aid of opinion evidence. Whether the jury impaneled in this case was familiar with the materials used by sheepmen in their business was a matter within the peculiar knowledge of the trial court. We cannot presume that the members of that jury were so well acquainted with the sheep business as to know the nature of the purchases usually made by those engaged therein, and since it was necessary that the jury pass upon that *Page 283 
point, it would seem that evidence of the fact necessary to be established was properly admitted.
"In order to determine the apparent scope of the authority of a partner, recourse may frequently be had to past transactions indicating a custom or course of dealing peculiar to the firm in question or to the general custom of parties and firms similarly situated and circumstanced." (20 Rawle C. L. 885, sec. 96.)
It appearing, therefore, that the materials were such as are ordinarily purchased by men engaged in the business in which appellant admitted the partnership was engaged, the partnership was liable for the purchase price of such materials. (Burdick on Partnership, 2d ed., 185; 1 Rowley on Partnership, sec. 413; McPherson v. Bristol, 122 Mich. 354,81 N.W. 254; Hoff master Sons Co. v. Hodges, 154 Mich. 641,118 N.W. 484; Alley v. Bowen-Merrill Co., 76 Ark. 4, 113 Am. St. 73, 6 Ann. Cas. 127, 88 S.W. 838; Porter v. Wilson, 113 Ind. 350, 15 N.E. 676;Merrill v. O'Bryan, 48 Wash. 415, 93 P. 917; First Nat. Bank v.Spangler, 49 Cal. App. 133, 192 P. 874; Coggeshall v. McKenney,114 S.C. 1, 103 S.E. 30.)
Finding no error in the record, and it appearing that there is sufficient evidence to sustain the verdict of the jury, the judgment appealed from is affirmed, with costs to respondent.
McCarthy and Dunn, JJ., concur.
 *Page 625